Citation Nr: 1632346	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensable rating for allergic rhinitis.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for diabetes mellitus

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus

5.  Entitlement to service connection for a left hip condition

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for a joint disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1971 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA)

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At the onset the Board observes that the February 2016 Supplemental Statement of the Case incorrectly lists the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition, a heart condition, and a sleep disorder.  These issues were dismissed by the Board in its March 2015 decision.  The Board will not discuss these issues any further.

In March 2015, the Board remanded the matter to the AOJ for further evidentiary development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the AOJ has complied with some of the Board's remand directives.

The issues of entitlement to service connection for prostatitis, diabetes mellitus, hypertension, a left hip condition, a skin rash, and a joint disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's allergic rhinitis did not result in polyps or a 50 percent or greater obstruction of either side or complete obstruction of one side of the nasal passage.


CONCLUSION OF LAW

The criteria for a compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.97 DC 6522 (2015).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2007.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board recognizes that the Veteran's service connection claims are being remanded on the basis that Board is not satisfied that the requisite action was taken in procuring his service treatment and service hospital records.  However, these records would not be relevant to the Veteran's claim for an increased rating for his rhinitis as the Veteran has been service connected for this disability and the period under review for an increase does not extend to his service time or one year following his discharge from service.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, private treatment records, and afforded the Veteran a relevant examination on the severity of his rhinitis in December 2015.  The Board finds this examination to be adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). Thus, the duty to assist has been satisfied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  See also, Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b) (2) (West 2014).

Allergic Rhinitis

The Veteran submitted a claim for an increased rating for allergic rhinitis and sinusitis conditions in June 2007.  For the entire appeal period, this condition has been assigned a noncompensable rating. 

Allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  Under this provision a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; and a 30 percent evaluation is warranted for allergic Rhinitis with polyps.  Id. 

The Board finds that no other DCs are implicated by the Veteran's increased rating claim for allergic.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

VA afforded the Veteran an examination in September 2007 and December 2015 to evaluate him for his complaints of allergic rhinitis.  The Veteran indicated that his allergic rhinitis was managed by taking oral medication.  An examination revealed no septal deviation, nasal obstruction or polyp formation.  The examiner concluded that the Veteran had seasonal allergic rhinitis, which was controlled by oral medication. 

The December 2015 examiner found that the Veteran had allergic rhinitis and that be currently had congestion, and post nasal/pharyngeal drainage.  There was no polyp formation upon examination, and there was no finding of nasal obstruction during the examination. 

The Veteran's VA and private treatment records indicate that he suffered from problems with congestion, but they do not contain evidence that he had 50 percent obstruction of nasal passages on both sides or complete obstruction on side due to his rhinitis.  In February 2011, July 2011 and June 2015 wherein an inspection of the Veteran's nasal passages was conducted the only note was that the Veteran had no congestion.  The private treatment records only indicate a diagnosis and maintenance of the Veteran's allergic rhinitis without indication of any obstructions.  In a June 2014 treatment notes that Veteran requested sinus medication for his sinuses.  At his hearing, the Veteran testified that he has congestion in his nasal passages, and that he takes medication that treats this congestion.

In summary, the preponderance of the evidence does not indicate that the Veteran has polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to his service-connected rhinitis.   See 38 C.F.R. § 4.97, DC 6522. Therefore, the claim for a compensable rating for allergic rhinitis must be denied.  

ORDER

Entitlement to a compensable rating for allergic rhinitis is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  The Board in the March 2015 remand directed the AOJ to complete the following:

To ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  (Emphasis added).

There is no evidence that this directive was effectuated.  Instead, a deferred rating from December 2015 provides evidence that the AOJ did not received a response to their request.  It is important to note that the military branches of service define service treatment records (STRs) as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013). 

Further, while on Remand, and as the Veteran continues to seek VA medical care, his VA records should be updated for the file.  VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes the Veteran's VA treatment records have been updated until June 8, 2015.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response obtain any updated the VA treatment records from the Gainesville VA Medical Center following June 8, 2015.

3.  IF, AND ONLY IF, additional STRs or SHRs are obtained schedule the Veteran for appropriate VA examination(s) in connection with his claims for service connection for prostatitis, diabetes mellitus, hypertension, skin condition, joint disabilities, and a left hip disability.  The claims folder must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report. 

The examiner should identify any diagnoses related to the claimed prostate disorder, diabetes mellitus, hypertension, skin condition, joint disabilities, and left hip.  For any identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is related to the Veteran's active service or events therein.  In making this opinion the examiner should consider the Veteran's lay statements as to onset of his symptoms for any of the identified disabilities.

With regard to the claimed hypertension, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed hypertension is caused by or aggravated (chronically worsened) by any diagnosed diabetes mellitus.

A thorough rationale must be provided for all opinions.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joint disabilities. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


